Title: To Alexander Hamilton from John Holker, 13 January 1790
From: Holker, John
To: Hamilton, Alexander


Philadelphia ye 13th January 1790
Dear sir
I have Received the favor of your Letter without date, Respecting the settlement of my private Concerns with Mr: Duer: you may rest assured that I shall always feel happy to do any thing which may afford you pleasure or satisfaction & that on this occasion in particular I shall most chearfully conform to your wishes & recommendation. It is very probable I shall be able to go to New york next week, when I shall be more explicit on the Subject: at Same time you’ll permit me to add, that was it not for your interference I should not have altered my Course, having deemed myself ill used By Mr Duer, particularly during my late stay in New york.
I Remain with every sentiment of Respectfull esteem,   Dear sir,   your most obedient & very humble Servant
Holker
Pray deliver the inclosed to Mr Duer.

A: Hamilton Esqr.
